Citation Nr: 0314568	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residual of injury 
to three fingers on the right hand.  

2.  Entitlement to an increased initial disability rating for 
residuals of low back injury with chronic pain, partial 
lumbarization of L5, and limitation of motion, rated as 40 
percent disabling before November 1, 1995 and as 20 percent 
disabling from November 1, 1995.  

3.  Entitlement to an increased initial disability rating for 
residuals of right elbow injury with chronic tendonitis and 
limitation of motion, rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

5.  Entitlement to an effective date earlier than September 
1, 1996 for the award of a 10 percent disability rating for 
left knee disability.   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1991, January 1993, and 
October 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The case returns to the Board following a remand to the RO in 
January 1998.  

The Board notes that the veteran had a Board hearing in 
January 1997.  The Veterans Law Judge who presided over that 
hearing has since left employment at the Board.  The veteran 
opted for an additional Board hearing before a different 
Veterans Law Judge.  See 38 C.F.R. § 20.707 (2002).  In 
February 2003, the veteran testified before the undersigned 
at a Board hearing in Washington, D.C.  A transcript of that 
hearing has been associated with the claims folder.  

During the February 2003, the veteran's representative and 
the undersigned discussed several issues for which it was 
uncertain whether they were properly before the Board.  With 
respect to pes planus, the Board notes that the veteran 
perfected an appeal of the December 1991 rating decision that 
denied service connection.  The Board granted service 
connection for pes planus in its January 1998 decision.  
Therefore, the issue of service connection for pes planus 
previously on appeal is resolved.  There is no notice of 
disagreement concerning the initial rating assigned by the RO 
in its July 1998 rating decision.  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (appellate review is 
initiated by a notice of disagreement and completed 
substantive appeal after a statement of the case has been 
furnished).  Accordingly, despite supplemental statements of 
the case on the issue furnished by the RO in September 1999 
and October 2000, the issue as to proper disability 
evaluation for pes planus is not currently before the Board.  

Similarly, with respect to the left knee, the veteran 
perfected an appeal of the RO's December 1991 denial of 
service connection.  In an October 1992 decision, the RO 
granted service connection for residuals of left knee injury 
and assigned a noncompensable (zero percent) rating.  There 
is no notice of disagreement with the evaluation assigned at 
that time.  In response to the veteran's claim for an 
increased rating for the left knee disability, the RO issued 
a January 2000 rating decision in which it increased the 
evaluation to 10 percent.  The notice of disagreement 
received in March 2000 does not address the evaluation for 
the disability.  There is no other correspondence received in 
a timely manner that can be accepted as a notice of 
disagreement.  See 38 C.F.R. § 20.302(a) (what is required 
for a notice of disagreement).  Therefore, the issue as to 
the proper disability evaluation for the left knee disability 
is not currently before the Board.  

The Board notes that the March 2000 notice of disagreement 
does reflect the intent to appeal the effective date for the 
increased rating.  However, the RO did not accept this 
correspondence as a notice of disagreement, but rather 
apparently as a claim for an earlier effective date.  It 
issued a rating decision in June 2000 denying an earlier 
effective for the increase.  The veteran submitted a notice 
of disagreement in August 2000, but there is no substantive 
appeal that follows the issuance of the February 2001 
statement of the case.  However, given the RO's improper 
characterization of the March 2000 notice of disagreement, to 
which it should have provided a statement of the case, the 
Board finds that the veteran's August 2000 statement is 
sufficient to express his continued disagreement with the 
decision and thus to suffice as a substantive appeal.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  Thus, the issue 
of entitlement to an earlier effective date for the increased 
rating for the left knee disability is included on the list 
of issues, above, that are properly before the Board.      

Finally, during the February 2003 Board hearing, the veteran 
stated that he submitted a notice of disagreement with the 
March 2002 rating decision that denied service connection for 
a left hip disorder in April 2002, soon after he received 
notice of the decision.  Review of the claims file discloses 
no notice of disagreement.  However, the veteran indicated in 
the hearing that he sent the notice of disagreement to "the 
Veteran Affairs in Beauford," apparently meaning the office 
of his service representative.  A notice of disagreement must 
be filed with the RO or other VA office where the 
determination at issue originated.  See 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300; Nacoste v. Brown, 6 Vet. 
App. 439 (1994).  His statement of disagreement offered in 
testimony during a Board hearing is not sufficient.  Thus, in 
the absence of a notice of disagreement filed with the RO, 
the Board cannot find that the issue of service connection 
for left hip disability is properly in appellate status.  

The Board notes that in his March 2000 statement, the veteran 
indicated that the RO failed to address his claim for a right 
ankle disorder with respect to the medical evidence he 
submitted.  In the January 1998 decision, the Board denied 
service connection for a right ankle disorder.  The Board 
construes the March 2000 statement as an attempt to reopen a 
claim for service connection for a right ankle disorder.  As 
the claim has not been developed or adjudicated by the RO, it 
is referred to that office for the appropriate action.     




REMAND

During the course of the instant appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Review of the claims folder fails to reveal 
notice from the RO to the veteran that complies with VCAA 
requirements with respect to the issues on appeal.  A remand 
to the RO is required in order to correct this deficiency.

Review of the claims folder reveals correspondence dated in 
December 2001 indicating that the veteran had a pending claim 
for Social Security Administration disability benefits.  VA 
is required to obtain evidence from the Social Security 
Administration and to give it appropriate consideration and 
weight.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  See also 
38 U.S.C.A. § 5103A(c)(3) (VA is required to obtain any 
relevant records held by a federal department or agency that 
the claimant adequately identifies and authorizes VA to 
obtain).  On remand, the necessary steps should be taken to 
secure any records associated with this claim.    

Finally, the Board notes that, during the course of this 
appeal, VA amended the rating criteria for the evaluation of 
intervertebral disc syndrome, Diagnostic Code 5293, effective 
from September 23, 2002.  67 Fed. Reg. 54,345 - 54,349 (Aug. 
22, 2002).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply).  Review of the most recent VA 
examination fails to disclose findings that sufficiently 
address the amended rating criteria so that the examination 
may be considered adequate for rating purposes.  See 
38 C.F.R. § 4.2.  Therefore, on remand, a new examination is 
required in order to have adequate evidence to address the 
revised rating criteria.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA with 
respect to each issue currently on 
appeal, to include notifying the veteran 
and his representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
provide the applicable opportunity to 
respond. 

2.  The RO should attempt to obtain all 
Social Security Administration records, 
including medical records, associated 
with the veteran's claim for disability 
benefits that was pending as of December 
2001.  

3.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
severity of disability from residuals of 
low back injury with chronic pain, 
partial lumbarization of L5, and 
limitation of motion.  The examiner is 
asked to identify and describe any 
current lumbar spine symptomatology, 
including any functional loss associated 
with the lumbar due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

The examiner should also specifically 
comment on the total duration of 
incapacitating episodes the veteran has 
had over the past 12 months, if any, as 
well as the nature and impact of 
individual chronic orthopedic and 
neurologic manifestations of 
intervertebral disc syndrome.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.     

4.  The RO should then readjudicate each 
of the issues on appeal.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

